                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
---------------------------------------------------------------x
DEBORAH LAUFER,                                                :
                                                               :
                  Plaintiff,                                   : Case No. 3:20-cv-00443-JAM
v.                                                             :
                                                               :
4180 BLACK ROCK LLC                                            :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x NOVEMBER 23, 2020

                       NOTICE OF SUPPLEMENTAL AUTHORITY

         The Defendant, 4180 Black Rock LLC, through its undersigned counsel, hereby

submits this Notice of Supplemental Authority in further support of its pending Motion to

Dismiss (ECF No. 11) to inform the Court of the recent decisions in the cases (i) Laufer

v. Dove Hess Holdings, LLC, No. 520-CV-00379-BKS-ML, ECF Nos. 33 (N.D.N.Y. Nov.

18, 2020) (a copy of the Memorandum-Decision and Order (the “Dove Hess Decision”)

is appended to the Order attached hereto as Exhibit A), (ii) Harty v. W. Point Realty,

Inc., No. 19 CV 8800 (VB), 2020 WL 4570595 (S.D.N.Y. Aug. 7, 2020) and (iii) Laufer v.

BRE/ESA P Portfolio, LLC, No. CV-SAG-20-1973, 2020 WL 6801924 (D.Md. Nov. 19,

2020).

         (i)   Dove Hess Holdings is one of the dozens of cases brought in the Northern

District of New York by the same Plaintiff as in the present case. The Court in Dove

Hess Holdings found that the allegations of both the Plaintiff’s initial complaint and

proposed amended complaint (similar to her initial complaint and proposed amended

complaint in this action) were insufficient to demonstrate standing. Dove Hess

Decision, pp. 28, 32. Accordingly, the Court entered an Order in each of the remaining

cases in that district dismissing the Plaintiff’s actions for lack of standing, but permitting
her to seek leave to file an amended complaint addressing the standing deficiencies

identified in the Dove Hess Decision within 30 days. A copy of that Order along with the

Dove Hess decision is attached hereto as Exhibit A. Recognizing the volume of

pending Laufer cases and the burden and expense that would be incurred with full

discovery, the Court invited the parties to weigh in on the most appropriate and efficient

path forward, such as consolidation of cases and limited discovery or an evidentiary

hearing on jurisdiction. Dove Hess Decision, pp. 36-37.

       (ii)    The Court in Dove Hess Holdings relied, in part, on the recent decision in

Harty v. W. Point Realty, Inc., No. 19 CV 8800 (VB), 2020 WL 4570595, at *5 (S.D.N.Y.

Aug. 7, 2020), which dismissed a similar case for lack of standing.

       (iii)   The Court in Laufer v. BRE/ESA P Portfolio, LLC, No. CV-SAG-20-1973,

2020 WL 6801924, at *4 (D.Md. Nov. 19, 2020), joined other courts in concluding that

the same Plaintiff as in this case, like similarly situated ADA testers, failed to plead an

injury sufficiently concrete and particularized to confer Article III standing.

                                            THE DEFENDANT,
                                            4180 BLACK ROCK LLC


                                            By:__/s/ Nicholas P. Vegliante
                                                Melvin A. Simon, Esq.
                                                Federal Bar No.: ct05248
                                                Nicholas P. Vegliante, Esq.
                                                Federal Bar No.: ct28449
                                                Cohn Birnbaum & Shea P.C.
                                                100 Pearl Street. 12th Floor
                                                Hartford, CT 06103
                                                Telephone: (860) 493-2200
                                                Facsimile: (860) 727-0361
                                                E-mail: msimon@cbshealaw.com
                                                        nvegliante@cbshealaw.com




                                               2
                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

---------------------------------------------------------------x
DEBORAH LAUFER,                                                :
                                                               :
                  Plaintiff,                                   :   Case No. 3:20-cv-00443-JAM
v.                                                             :
                                                               :
4180 BLACK ROCK LLC                                            :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

        I hereby certify that on November 23, 2020, a copy of the foregoing Notice of

Supplemental Authority was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.




                                                        /s/ Nicholas P. Vegliante
                                                     Nicholas P. Vegliante
203108v2/06160-004




                                                         3
